DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nejhad et al. (WO2008054409) in view of Inoue et al. (US20160145105).
As to claim 1.     Nejhad et al. discloses a composite panel (see e.g. reinforced composite laminate in Par. 11, Fig 4 corresponds to the claimed panel, wherein the three dimensionally reinforced composite laminate can uses in a wide variety of application within aircraft and marine structural component in Par. 5, Par. 49 that can bear mechanical load in Par. 31. As is known to a person with ordinary skills in the art that structure component including various panels that can be used in aircraft 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Comprising: a panel (see e.g. aircraft or marine structural component in Par. 5, comparise various lamiante have flat area in Par. 36, three dimensionally reinforced composite laminate can uses in a wide variety of application within aircraft and marine structural component in Par. 5, Par. 49 that can bear mechanical load in Par. 31),
 said panel having internal strips or regions reinforced (see e.g. reinforced composite laminate can comprise 2-D fiber cloths 110 wherein reinforcement nanotube grow on in Par. 31, Fig 1, Fig 4. Area 102 of fiber cloth with 3-D nanotube reinforcement 106 in Fig 1 corresponds to the claimed reinforced regions, Par. 36) with region of nanomaterials (see e.g. carbon nanotubes (CNTs) 106 in Par. 31, Fig 1) fabricated 
said reinforced regions include nanotubes grown uniformly in the out-of-plane direction of the composite panel (see e.g. CNTs 106 are grown on the surface of the 2-D fiber cloth 110 in Fig 1, Par. 40. nanotubes grown on the surface of the 2-D SiC fiber cloth 110 are aligned approximately perpendicular to the plane of the 2-D woven fabric 110 and cover the surface of the fiber cloth 110 approximately uniformly in Fig 1, Par. 40. The 3-D nanocomposite 100 exhibits a plurality of nanotubes 106 which can also extend outward from the fracture surface 602 Par. 54, Fig 6B).
As to the claimed property of “load carrying capacity”
Nejhad et al. discloses nanocomposite can bearing mechanical load in abstract, CNT nanocomposite also have mechanical damping property under applied load in Par. 60, abstract, and significantly improved mechanical load property in Par. 52& Table 1, Par. 55&Table 2, Table 3, Par. 9&30. The fiber cloth can be made of glass fiber cloths and coated carbon fiber cloths in Par. 80 that is used aircraft and marine structural in Par. 5, Par. 49. It is obvious for a person with ordinary skills in the art to art to expect the materials or component used in aircraft industry is required to have high load carrying capacity, thus it would have been obvious for a person with ordinary skills in the art to design the CNT nanocomposite of Nejhad et al. (such as by adding more reinforcement in Par. 56) such that the nanocomposite can have high load carrying capacity that is desired in aircraft industry.
Furthermore, by comparison, the instant application also discloses using carbon nanotubes grown at the surface in Par. 13 for an aircraft application in Par. 2. If the carbon nanotube grown on the fiber composite for aircraft application in Par. 32 of instant application have high load carrying capacity, the carbon nanotube grown on fiber cloth for aircraft application in Neijhad will also be expected to have high load carrying capacity).  
Nejhad et al. also discloses the carbon nanotube extending outwardly (see e.g. carbon nanotubes extending outward from the surface in Par. 11) and can improve mechanical load in Par. 60. However since Fig 1-2 does not explicitly demonstrate the nanotube grow outwardly. 
Additional reference Inoue et al. (US20160145105) is introduced to teach carbon nanotube sheet have nanotube can grow outwardly on one side, or outwardly on both sides and directions (see e.g. Fig 6, 8-11). 
Both Nejhad et al. and Inoue et al. are analogous in the field of composite sheet have out of plane carbon nanotube, it would have been obvious for a person with ordinary skills in the art modify the carbon nanotube of Nejhad et al. to graft outward on both surfaces or both direction as taught by Inoue et al. in order to further improve the mechanical property of the carbon nanotube as suggested by Par. 53 of Inoue et al. and increase mechanical load as desired by Nejhad et al. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nejhad et al. (WO2008054409), and further in view of Inoue et al. (US20160145105), Esconjauregui et al. (J. Appl. Phys. 113, 144309 (2013)) and Verhaeghe et al. (WO2006117395). 
As to claim 3.     Nejhad et al. discloses a composite panel (see e.g. reinforced composite laminate in Par. 11, Fig 4 corresponds to the claimed panel, wherein the composite laminate can uses in a wide variety of application within aircraft and marine structural component in Par. 5, Par. 49. As is known to a person with ordinary skills in the art that structure component including various panels that can be used in aircraft component such as aircraft wing or skin. Panel can comprise 2-D fiber cloths 110 wherein reinforcement nanotube grow on in Par. 31, Fig 1, Fig 4. Laminar 506 in Fig 5B)
Comprising: a panel (see e.g. aircraft or marine structural component in Par. 5, comparise various lamiante have flat area in Par. 36, three dimensionally reinforced composite laminate can uses in a wide variety of application within aircraft and marine structural component in Par. 5, Par. 49 that can bear mechanical load in Par. 31),
said panel having reinforced regions including stiffened strips(see e.g. reinforced composite laminate can comprise 2-D fiber cloths 110 wherein reinforcement nanotube grow on in Par. 31, Fig 1, Fig 4. Area 102 of fiber cloth with 3-D nanotube reinforcement 106 in Fig 1 corresponds to the claimed reinforced regions, Par. 36. Nejhad et al. disclose coated carbon fibers demonstrate significant CNT(carbon nanotube) growth, as illustrated in the top down micrograph of Figure 14A wherein it is can be seen that the CNT growth appears to be a strip shape. Furthermore, CNTs grown on the 2-D fiber cloth 110 are aligned approximately perpendicular to the plane of the fiber cloth 110 in a linear array in Par. 40.)
having a thickness as thin as 100 micrometers(see e.g. Nejhad et al. disclose the length of the nanotubes 106 is varied in the range of tens to hundreds of micrometers by adjusting the CVD reaction time, from about 10 minutes to one hour. In one preferred embodiment, nanotubes of about 1 to 500 μm in length more preferably about 60 μm, providing sufficient length for mechanical strength in Par. 38. Since the CNT grow in the thickness direction of the laminate panel, the about 1 to 500 μm in length more preferably about 60 μm overlaps with the claimed thickness as thin as 100 micrometers.   Furthermore it is obvious for a person with ordinary skills in the art to modify the parameters of the carbon nanotube such as height or thickness since the carbon nanotube array is a result effective variable of the mechanical property or strength of the reinforced composite laminate.)
said reinforced regions include nanotubes grown uniformly in the out-of-plane direction of said panel (see e.g. CNTs 106 are grown on the surface of the 2-D fiber cloth 110 in Fig 1, Par. 40. nanotubes grown on the surface of the 2-D SiC fiber cloth 110 are aligned approximately perpendicular to the plane of the 2-D woven fabric 110 and cover the surface of the fiber cloth 110 approximately uniformly in Fig 1, Par. 40. The 3-D nanocomposite 100 exhibits a plurality of nanotubes 106 which can also extend outward from the fracture surface 602 Par. 54, Fig 6B). 
Nejhad et al. also discloses the carbon nanotube extending outwardly (see e.g. carbon nanotubes extending outward from the surface in Par. 11) and can improve mechanical load in Par. 60. 
Nejhad et al. does not explicitly discloses said stiffened strips having a stiffness controlled during fabrication by selecting the stiffness of the material to be grafted onto the panel in said reinforced regions and the density of said grafting; 
However since Fig 1-2 of Nejhad does not explicitly demonstrate the nanotube grow outwardly. Additional reference Inoue et al. (US20160145105) is introduced to teach carbon nanotube sheet have nanotube can be grafted outwardly on one side, or outwardly on both sides and directions (see e.g. Fig 5-11, Par. 40, 59). 
Both Nejhad et al. and Inoue et al. are analogous in the field of composite sheet have out of plane carbon nanotube, it would have been obvious for a person with ordinary skills in the art modify the carbon nanotube of Nejhad et al. to graft outward on both surfaces or both direction as taught by Inoue et al. in order to further improve the mechanical property of the carbon nanotube as suggested by Par. 53 of Inoue et al. and increase mechanical load as desired by Nejhad et al. 
Nejhad et al. in view of Inoue et al. does not explicitly discloses said stiffened strips having a stiffness controlled during fabrication by selecting the stiffness of the material to be grafted onto the panel in said reinforced regions and the density of said grafting; 
Esconjauregui et al. discloses vertical aligned carbon nanotube (VACNT) for stiff composite or beam (see e.g. Par. 1 in introduction) can be controlled by varying diameter, number of walls, nanotube length and nanotube area density, wherein it is commonly known to a person with ordinary skills in the art that carbon nanotube diameter, number or thickness of walls, nanotube length are all result effective variable for nanotube stiffness (see e.g. Par. 2 in introduction). 
Both Nejhad et al. in view of Inoue et al. and Esconjauregui et al. are analogous in the field of carbon nanotube array based stiffener, it would have been obvious for a person with ordinary skills in the art to control the desired stiffness or mechanical property of the stiff composite by varying diameter, number of walls and the resulted thickness of the stiffener, nanotube length and nanotube area density wherein varying diameter, number of walls and the resulted thickness of the stiffener, nanotube length will result in different stiffness of the nanotube.  Since different number of walls and density of the nanocomposite will ultimate determine how much thickness of the resulted nanotube stiffener, it would also have been obvious for a person with ordinary skills in the art to modify the number of walls and density of the nanocomposite of Nejhad et al. in view of Inoue et al. to be variable as taught by and Esconjauregui et al. in order to achieve different thickness of the nanotube stiffener in order to achieve different mechanical strengthening reinforcement effect at different locations of the panel as suggested by Esconjauregui et al.. 
Lastly, since Nejhad et al. in view of Inoue et al. and Esconjauregui et al. does not explicitly discloses the stiffened region comprise stiffened strip shape, Verhaeghe et al is introduced to further teach reinforcing structure for laminate or panel (see e.g. line 15-25 in page 12) can have various shapes including strip or any other shape ought suitable by a person with ordinary skills in the art. 
Verhaeghe et al. also discloses a panel (see e.g. support panel in abstract line 1-5 in page 1, Fig 1, Fig 5-6) comprising reinforcement strip structure 15 on exterior of the laminate panel, wherein the reinforcing structure may take any shape such as tubes in line 15-20 in page 13. 

    PNG
    media_image2.png
    635
    1429
    media_image2.png
    Greyscale

Even if the panel or laminate in Verhaeghe et al. is used as interior panel, however the reinforcement is still on the outside or exterior side of the panel as show in the above figure. 
The reinforcing structure may also comprise a plurality of reinforcing structure arranged parallel to each other or any other suitable arrangement. The reinforcing structure may be take the shape of tube extend in height direction of the support panel structure (see e.g. line 15-25 in page 13). 
Both Nejhad et al. in view of Inoue et al. and Esconjauregui et al., and Verhaeghe et al are analogous in the field of tubular surface reinforcing structure for laminate panel of aircraft component, it would have been obvious for a person with ordinary skills in the art to modify the arrangement or nanotube array reinforcement structure of Nejhad et al. in view of Inoue et al. and Esconjauregui et al. to be strip or any other suitable arrangement as taught by Verhaeghe et al. in order to enable the laminate to have desired reinforcement strength at desired location that is desired for an aircraft component. 

Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive. 

THE 112 REJECTIONS 
The claims have been amended to address the 112 rejections. 
THE 103 REJECTIONS 
Applicant argues in pages 2-4 that the prior art teaches stiffeners that are directed inwardly to improve interlaminar shear strength as shown below: 
-  Carbon nanotubes grown inwardly (out of plane from the inner surface). 
- Carbon nanotubes grown inwardly does not improve plate buckling load or lateral stiffness and prevent debonding. 
The focus of the claimed invention is not to improve interlaminar shear strength.
Instead, the claimed inventions focus on improving buckling load capacity. This is shown in the below: 
-  Carbon nanotubes grown outwardly (out of plane from the inner surface). 
- Carbon nanotubes grown outwardly improves the lateral stiffness and thus the buckling load capacity of the plate. 
- Carbon nanotubes grown outwardly does not improve interlaminar shear strength but improve buckling load capacity. 
 While the prior art teaches inwardly directed reinforcing structures to improve interlaminar strength, the claimed invention concerns the opposite- outwardly directed stiffeners to improve buckling resistance. Applicants believe that this difference makes the pending claims patentable over the art of record. 
Examiner respectfully disagrees:
Nejhad et al. also discloses the carbon nanotube extending outwardly (see e.g. carbon nanotubes extending outward from the surface in Par. 11) and can improve mechanical load properties in Par. 60. 
Assuming applicant’s argument is right that carbon nanotube grown inward cannot improve load property, or stiffness, but only interlaminar strength. Then Neijhad’s nanotube must also grow outward in order to be able to improve mechanical load property and act as reinforcement in Par. 11. 
Furthermore, since Fig 1-2 of Nejhad et al. does not explicitly demonstrate the nanotube grow outwardly. 
Additional reference Inoue et al. (US20160145105) is introduced to teach carbon nanotube sheet have nanotube can grow outwardly on one side, or outwardly on both sides or directions (see e.g. Fig 6, 8-11). 
Both Nejhad et al. and Inoue et al. are analogous in the field of composite sheet have out of plane carbon nanotube, it would have been obvious for a person with ordinary skills in the art modify the carbon nanotube of Nejhad et al. to graft outward on both surfaces or both direction as taught by Inoue et al. in order to further improve the mechanical property of the carbon nanotube as suggested by Par. 53 of Inoue et al. and increase mechanical load as desired by Nejhad et al. 
Last but not the lease, Verhaeghe et al. also discloses a panel (see e.g. support panel in abstract line 1-5 in page 1, Fig 1, Fig 5-6) comprising reinforcement structure 15 on exterior or outwards of the laminate panel. 

    PNG
    media_image2.png
    635
    1429
    media_image2.png
    Greyscale

Even if the panel or laminate in Verhaeghe et al. is used as interior panel, however the reinforcement is still on the outside or exterior side of the panel as show in the above figure. 
In response to applicant's argument that carbon nanotube grown outward can improve buckling load capacity, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
For the above reason, the applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Steiner et al. (US20140287641).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Examiner, Art Unit 1783